BRYAN SCHRODER
United States Attorney

MARIE C. SCHEPERLE
SETH M. BEAUSANG
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
Email: Marie.Scheperle@usdoj.gov
Email: Seth.Beausang@usdoj.gov

Attorneys for Defendants


               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF ALASKA

ANDREA LAURIA,                       )
                                     )
                   Plaintiff,        )
                                     )
       vs.                           )
                                     )
UNITED STATES and CHRIS              )
HEITSTUMAN,                          )
                                     ) Case No. 3:20-cv-00210-SLG
                   Defendants.       )
                                     )

             NOTICE OF WITHDRAWAL OF MOTION TO DISMISS

     Defendant United States hereby withdraws its Motion to Dismiss (Dkt.

5) as moot in light of the Plaintiff’s Second Amended Complaint, which the




       Case 3:20-cv-00210-SLG Document 13 Filed 11/05/20 Page 1 of 2
Court accepted on November 4, 2020. Dkt. 10.



   RESPECTFULLY SUBMITTED this 5th day of November 2020, in

Anchorage, Alaska.



                                          BRYAN SCHRODER
                                          United States Attorney

                                          s/ Marie C. Scheperle
                                          Assistant U.S. Attorney
                                          United States of America

                                          s/ Seth M. Beausang
                                          Assistant U.S. Attorney
                                          United States of America


CERTIFICATE OF SERVICE

I hereby certify that on November 5, 2020,
a copy of the foregoing was served electronically
on:

Mera Matthews
John Cashion

s/ Seth M. Beausang




Lauria v. United States Dep’t of Homeland Security, et al.
Case No. 3:20-cv-00210-SLG          2


       Case 3:20-cv-00210-SLG Document 13 Filed 11/05/20 Page 2 of 2
